Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims

This action is a first action on the merits in response to the application filed on 12/12/2019.
Claims 1 – 40 are currently pending and have been examined in this application.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by Applicant on 02/12/2020. Due to the excessively lengthy Information Disclosure Statement submitted by Applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is respectfully required to comply with this statement for any non-English language 
documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability. 

	

Claim Objection
Claims 21, 29 and 37 are objected to for the following informality. Claim 21 recites “…if the user is not an existing customer of the vendors:…” at line 23. Is Applicant’s intent for a single vendor or multiple vendors in this limitation. Claims 29 and 37 are objected to under the same rationale.
Claim 29 recites, “…whether the user is an existing customer of the vendor while [with] the first set of user characteristics…” at lines 8-9. There is a grammatical issue. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 21 recites, “a web page” at line 25. Is this the same web page (line 21) previously mentioned? There is insufficient antecedent basis for this limitation in the 
Claim 21 recites, “in response to receiving an indication of selection by the vendor, transmit personally identifying user information associated with the user to the vendor,” at lines28-29. Is the vendor making selection or is the user making the selection of the vendor and then personally identifiable information is sent to the vendor? For purposes of Examination, Examiner interprets this as selection by the user. Claims 29 and 37 are rejected based on the same rationale. Claims 22-28, 30-36 and 38-40. 

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
if the user is an existing customer of the vendor: based on a first comparison indicating a match to an existing customer, [update a web page to include the vendor], wherein the first comparison is based at least in part on the existing customer criteria and the first set of user characteristics; or  
if the user is not an existing customer of the vendors: based on a second comparison indicating a match to a potential customer, [update a web page to include the vendor], wherein the second comparison is based at least in part on the potential customer 
The limitations under the broadest reasonable interpretation covers Mental Processes related to observation and evaluation (e.g. comparing data) but for the recitation of generic computer components (e.g. a processor). For example, matching customer to criteria involves comparing data which can be performed in the human mind or using a pen and paper. Accordingly, the claim recites an abstract idea of Mental Processes. 
Independent Claims 29 and 37 substantially recite the subject matter of Claim 21 and encompasses the same abstract concept. The dependent claims encompass the same abstract idea. For instance, Claim 22 is directed to receiving user characteristics, Claim 23 is directed to a third party server, Claims 24-25 are directed to determining close matches, Claim 26 is directed to leads of interest, Claim 27 is directed to user characteristics and Claim 28 is directed to vendor bounties. Claims 30-36 and 38-40 substantially recite the subject matter of Claims 22-28 and encompass the same abstract idea. The dependent claims further limit the abstract idea.
The judicial exceptions do are not integrated into a practical application. Claim 21 recites the additional elements of one or more computer readable storage devices, a plurality of computer-executable instructions, one or more hardware computer processors and a web page. Claim 29 recites the additional elements of a vendor criteria database and a web page. Claim 37 recites the additional elements of a non-transitory computer storage having stored a computer program, a computer system and a web page. These are generic computer components recited at a high level of generality as performing generic computer functions.

Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As stated above, the additional elements of the system (e.g. computer readable storage device, a processor) are considered generic computer components performing generic computer functions that amounts to no more than instructions to implement the judicial exception, which does not provide an inventive concept.  The steps of receiving a first set of user characteristics, transmitting a portion of the user characteristics, receiving an indication of whether the user is an existing customer and transmitting identifiable user info are considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well- 2106.05(d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claims are not patent eligible.
	The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amount to significantly more than the abstract idea itself. Therefore, Claims 1-40 claim are not patent eligible.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-23, 26, 27, 29-31, 34, 35, 37 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Steele et al. (US 2002/0072975) in view of Gailey et al. (US2003/0065620) further in view of Semprevivo et al. (US 7,778,885).
	
Claim 21:
Steele discloses
A system comprising: one or more computer readable storage devices configured to store: a plurality of computer-executable instructions; (see at least Figures 8-9 and associated text; a computer)
vendor criteria that specifies, for each vendor, criteria for determining leads of interest to the vendor, including existing customer criteria and potential customer criteria; and (see at least ¶0095-¶0098, suppliers can use different criteria for new and existing customers; see also ¶0151, advertisers can specify criteria to target existing consumers)
one or more hardware computer processors in communication with the one or more computer readable storage devices to execute the plurality of computer-executable instructions to cause the system to: 
electronically receive a first set of user characteristics associated with a user; (see at least ¶0084, the consumer can select values for specific offer criteria; see also ¶0095, the supplier creates a criteria record)
transmit, to a vendor, at least a portion of the first set of user characteristics, including enough information to determine whether the user is an existing customer of the vendor, but not enough information to allow the vendor to directly contact the user;  (see at least ¶0095-¶0097, suppliers create criteria records for Anonymous Transaction Profiles (ATP) and offers are extended to consumers with ATPs that match the criteria; see at least ¶0095-¶0096, matching engine)
receive, from the vendor, an indication of whether the user is an existing customer of the vendor; (see at least ¶0098, where suppliers can offer different criteria for new and existing customers, thus implying the system decides that the  
if the user is an existing customer of the vendor: based on a first comparison indicating a match to an existing customer, update a web page to include the vendor, wherein the first comparison is based at least in part on the existing customer criteria and the first set of user characteristics; or (see at least ¶0084, where consumer may select who they receive offers from such as only from suppliers they have existing relationships with; see also ¶0054, consumers receive offers from selected suppliers; see also ¶0096-¶0099)
if the user is not an existing customer of the vendors: based on a second comparison indicating a match to a potential customer, update a web page to include the vendor, wherein the second comparison is based at least in part on the potential customer criteria and the first set of user characteristics; (see at least ¶0084, where consumer may select who they receive offers from such as only from suppliers they have existing relationships with; see also ¶0054, consumers receive offers from selected suppliers; see also ¶0096-¶0099)
While Steele discloses the above limitations, Steele does not explicitly disclose the following limitations; however, Gailey does disclose:
transmit, to a vendor, at least a portion of the first set of user characteristics, including enough information to determine whether the user is an existing customer of the vendor, but not enough information to allow the vendor to directly contact the user;  (see at least ¶0009-¶0012, upon receiving a consumer request 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the  anonymous transaction system of Steele with the selective querying of distributed consumer database belonging to a company as taught in Gailey since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the querying of distributed consumer database belonging to a company of the secondary reference for the querying of an internal consumer database of the primary reference.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Further, the combination allows for greater flexibility in extracting customer information. 
While Steele and Gailey disclose the above limitations, neither Steele nor Gailey
explicitly disclose the following limitations; however Semprevivo does disclose:
 in response to receiving an indication of selection by the vendor, transmit personally identifying user information associated with the user to the vendor, (see at least column 7, lines 22-33, consumer information is transmitted to matched vendors)  



Claim 22:
Steele, Gailey, and Semprevivo disclose claim 1. Steele further disclose:
wherein the one or more hardware computer processors further cause the system to: electronically receive from a third party server, a second set of user characteristics comprising user characteristics associated with the user, wherein the third party server is at a physical location that is remote from physical locations associated with the user, vendor, and system. (see at least ¶0031-¶0032, receiving third party information regarding consumer)

Claim 23:
Steele, Gailey, and Semprevivo disclose claim 22. Steele further disclose:
wherein the third party server comprises a credit bureau site. (see at least Figures 1-2 and associated text)

Claim 26:
Steele, Gailey, and Semprevivo disclose claim 21. Steele further disclose:
wherein the leads of interest are associated with a product or service. (see at least ¶0084, the consumer can select values for specific offer criteria; see also ¶0095, the supplier creates a criteria record)

Claim 27
Steele, Gailey, and Semprevivo disclose claim 21. Steele further disclose:
wherein the first set of user characteristics comprises an income value and a credit rating value. (see at least ¶0030-¶0033, income, credit reporting; see also ¶0036)
Claims 29-31, 34 and 35 for a method and Claims 37 and 38 for a non-transitory computer storage (Steele see claim 11, crm) for a method substantially recites the subject matter of Claims 24 and 25 and is rejected based on the same rationale.


Claim 24, 25, 32, 33, 39 and 40 isSteele et al. (US 2002/0072975) in view of Gailey et al. (US 2003/0065620) further in view of Semprevivo et al. (US 7,778,885) further in view of Schumacher et al. (US 2008/0005106).
Claim 24:
	While Steele, Gailey, and Semprevivo disclose claim 21 and  Steele further discloses comparisons indicating a match (see at least ¶0098, where suppliers can offer different criteria for new and existing customers, thus implying that the system makes a determination that the customer is either existing or a new customer; see also ¶0151, where criteria can specified to  target existing consumers; see at least ¶0095-¶0096, a matching engine)), neither Steele, Gailey nor Semprevivo explicitly disclose the following limitations; however, Schumacher does disclose:
wherein the first comparison is based on a determination that a close match to an existing customer is found, even if the match is not exact. (see at least Abstract, records are compared by exact match and/or close matches; see also ¶0082)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the anonymous transaction system of Steele, selective querying of distributed consumer database belonging to a company as taught in Gailey and the consumer lead enhancement system of Semprevivo with the exact or closest matching of Schumacher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Claim 25:
While Steele, Gailey, and Semprevivo disclose claim 21 and  Steele further discloses comparisons indicating a match (see at least ¶0098, where suppliers can offer 
wherein the second comparison is based on a determination that a close match to a potential customer is found, even if the match is not exact. (see at least Abstract, records are compared by exact match and/or close matches; see also ¶0082)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the anonymous transaction system of Steele, selective querying of distributed consumer database belonging to a company as taught in Gailey and the consumer lead enhancement system of Semprevivo with the exact or closest matching of Schumacher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Claims 32 and 33 for a method and Claims 39 and 40 for a non-transitory computer storage for a method substantially recites the subject matter of Claims 24 and 25 and is rejected based on the same rationale.


Claim 28 and 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over 
Claim 28:
While Steele, Gailey and Semprevivo disclose claim 1, neither explicitly disclose the following limitation; however, Dania does disclose:
wherein the one or more hardware computer processors further cause the system to: check bounties that vendors are willing to pay to receive a lead; and select one or more vendors, including the vendor, based at least in part on the bounties. (see at least ¶0019-¶0023, where the bidding profiles (buyer leads) contain a bid amount for perspective leads and used by the matching system to match leads with bidders)
It would have been obvious to one of ordinary skill in the art at the time of the
invention to combine the anonymous transaction system of Steele, the consumer lead enhancement system of Semprevivo and the database management system of Gormley with the bidder profiles and leads-seekers matching system of Dania in order to utilize additional matching criteria such as cost of lead to determine which leads best match a vendor, thus further enhancing the functionality of Steele.
	Claim 36 for a method substantially recites the subject matter of Claim 28 and is rejected based on the same rationale.



Conclusion

Oytac (US 2003/0018613) discloses assisting in targeting information to users while protecting the privacy thru anonymizing user info.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683